DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Carrier et al., U.S. Pre Grant Publication 2012/0090112.

	 Regarding claims 1, 6 and 18, Carrier discloses a wet wipe [abstract, 0002 and 0043].  Paragraph 0043 discloses a fibrous structure utilized to form a wet wipe.  Paragraph 0086 discloses that the fibrous structure comprises two or more regions that exhibit different values of a common intensive property such as different basis weights.  Paragraph 0084 discloses that the fibrous structure comprises a surface pattern that includes two or more different regions.  Paragraph 0027 discloses that the fibrous structures is a co-formed fibrous structure.  Paragraph 0028 discloses the co-formed fibrous structure comprises a mixture [commingled] of at least two different materials such as a polypropylene filaments and solid additives.

	Regarding claim 2, figure 1 shows one region 16 dispersed in another region 18.

	Regarding claims 7-11, paragraph 0028 discloses polypropylene filaments [plurality of thermoplastic/polyolefin filaments].  Paragraph 0033 discloses that the plurality of filaments can include biodegradable or compostable thermoplastic fibers such as polylactic acid filaments, polyhydroxyalkanoate filaments and polycaprolactone filaments.

	Regarding claim 12, paragraph 0029 discloses that a solid additive refers to a fiber.

	Regarding claim 16, paragraph 0084 discloses that the fibrous structure includes discrete regions wherein the discrete regions may be formed of a continuous network.  

	Regarding claim 17, paragraph 0042 discloses a liquid composition added to the fibrous structure to form a wet wipe.

	Regarding claim 19, Carrier discloses a wet wipe [abstract, 0002 and 0043].  The phrase “baby wipe” is intended use.  The “baby wipe” as recited by Applicant has the same structural limitations as disclosed in Carrier.  See MPEP 2111.02. 

	Regarding claim 20, paragraph 0100 discloses a stack of wet wipes [see also paragraph 0143].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-12, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,874,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and the patented reference recite a fibrous structure comprising a core component comprising thermoplastic polymer filaments and solid additives and at least one scrim component wherein the fibrous structure comprises at least two regions that exhibit different micro-CT basis weight values.  

	The claims in the present application and the patented reference recite wherein the filaments are present in the fibrous structure at a level of less than 90% by weight of the fibrous structure on a dry basis.

	The claims in the present application and the patented reference recite wherein the filaments are present in the fibrous structure at a level of greater than 5% by weight of the fibrous structure on  a dry basis.

	The claims in the present application and the patented reference recite wherein the solid additives are present in the fibrous structure at a level of greater than 10% by weight of the fibrous structure on a dry basis.

	The claims in the present application and the patented reference recite wherein the solid additives are present in the fibrous structure at a level of greater than 10% by weight of the fibrous structure on a dry basis.

	The claims in the present application and the patented reference recite wherein the filaments and solid additives are commingled together.

	The claims in the present application and the patented reference recite wherein the solid additives comprise fibers.

	The claims in the present application and the patented reference recite a wet wipe.


5.	Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a wipe as recited in claim 1, further including wherein the plurality of filaments and the plurality of solid additives are present in the wipe at a weight ratio of filaments to solid additives of greater than 0 but less than 1 as recited in claim 5.  Additionally, Applicant claims a wipe as recited in claim 1, further including wherein the scrim component comprises greater than 99% by weight of filaments.  The prior art does not provide for a wipe comprising a plurality of filaments and a plurality of solid additives, the wipe further comprising a pattern comprising two or more different regions that exhibit different basis weights; and wherein the plurality of filaments and the plurality of solid additives are present in the wipe at a weight ratio of filaments to solid additives of greater than 0 but less than 1.  Also, the prior art does not provide for a wipe comprising a plurality of filaments and a plurality of solid additives, the wipe further comprising a pattern comprising two or more different regions that exhibit different basis weights; wherein the scrim component comprises greater than 99% by weight of filaments.

	
Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786